Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 9,711,168 B1).
	As per claim 1, Yang et al. (US 9,711,168 B1) discloses a magnetic recording head (e.g., 250 - see Figs. 14A-14D) having air bearing surface (ABS - e.g., MFS Location), comprising: a main pole (e.g., 280); a side shield (e.g., 268) laterally spaced from the main pole (280) by a first side gap (e.g., gap (278) i.e., between pole (280) and side shield (268), filled in by (278), as depicted in Fig. 14D) and a second side gap (e.g., gap (278/262) i.e., between pole (280) and upper portion of side shield (268), away from the MFS Location, filled in by (278) and (262), as depicted in Fig. 14D), an electrically conductive non-magnetic gap material layer (e.g., 278 - Ru - see, inter alia, col. 6, ll. 17-30); and a dielectric layer (e.g., 262 - see, inter alia, col. 6, l. 13), wherein: a first portion of the side shield (e.g., see Fig. 14D - portion of shield (268) closest to the pole (268), and the upper portion of which is parallel to the MFS) is located between a second portion of the side shield (e.g., see Fig. 14D - portion of shield (268) distal to the pole (268), which includes a slanted portion at an acute angle to the MFS and the upper portion of which, then becomes parallel to the MFS) and the ABS; a straight first throat height sidewall (e.g., see Fig. 14D, which is the upper portion (parallel to the MFS) of the aforementioned first portion of side shield) of the side shield is parallel to the ABS and is laterally offset from the ABS by a first throat height (vertical height of the first portion of (268), prior to the slanted portion of (268) - see Fig. 14D); the first throat height sidewall is located between the first and the second portions of the side shield (268); a pair of second throat height sidewalls (e.g., see Fig. 14D, which is the upper portion (parallel to the MFS) of the aforementioned second portion of side shield) of the side shield are parallel to the ABS and are laterally offset from the ABS by a second throat height (vertical height of the second portion of (268), after the slanted portions of (268) - see Fig. 14D) which is greater than the first throat height (see Fig. 14D), only the electrically conductive non-magnetic gap material layer (278) is located in the first side gap between the main pole (280) and the first portion of the side shield (see Figs. 14B and 14D); and the electrically conductive non-magnetic gap material layer (278) and the dielectric layer (262) are located in the second side gap between the main pole (280) and the second portion of the side shield (e.g., see Figs. 14C and 14D.  
	As per claim 2, wherein the first side gap (e.g., gap (278) i.e., between pole (280) and side shield (268), filled in by (278), as depicted in Fig. 14D) is located between the ABS (MFS) and the second side gap; the first side gap and the first portion of the side shield are located between the ABS and the first throat height from the ABS (see Fig. 14D); and 3Application No. 16/895,075Docket No.: 3590-758BCthe second side gap (e.g., gap (278/262) i.e., between pole (280) and upper portion of side shield (268), away from the MFS Location, filled in by (278) and (262), as depicted in Fig. 14D) and the second portion of the side shield are located between the first throat height and the second throat height (see description above and Fig. 14D).  
	As per claim 3, wherein the first portion of the side shield is conformal to the main pole (280) (e.g., both  are vertical to the MFS, as seen in Fig. 14D), and the second portion of the side shield is either conformal or non- conformal to the main pole (280) (as is readily evident in Fig. 14D).  
	As per claim 5, wherein the second side gap (e.g., gap (278/262) i.e., between pole (280) and upper portion of side shield (268), away from the MFS Location, filled in by (278) and (262), as depicted in Fig. 14D) is located between the main pole (280) and connection sidewalls (the slanted portion of the side shields (268), as depicted in Fig. 14D) that connect the straight first throat height sidewall and a respective one of the pair of second throat height sidewalls - see Fig. 14D.
	As per claim 6, further comprising a dielectric non-magnetic gap material matrix (e.g., made of a metal/semiconductor and an oxide - which, for example, can include the materials of (262) itself, since the claim does not preclude the material being different (or a different material per se, than the dielectric layer (262) -  see, inter alia, col. 6, l. 13) disposed between the main pole (280) and the second portion of the side shield (268) in the second side gap e.g., gap (278/262) i.e., between pole (280) and upper portion of side shield (268), away from the MFS Location, filled in by (278) and (262), as depicted in Fig. 14D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 9,711,168 B1) in view of Liu et al. (US 8,792,208 B1).
	See the description of Yang et al. (US 9,711,168 B1), supra.
As per claim 4, Yang et al. (US 9,711,168 B1) further discloses wherein the side shield (268) further comprises: a pair of widthwise sidewalls (e.g., left-most and right-most vertical sidewalls of (268), perpendicular to the MFS in Fig. 14D) that extend perpendicular to the ABS and are physically exposed in the ABS (Fig. 14D); and connection sidewalls (e.g., inclined or slanted portion of (268)) which connect the first throat height sidewall (vertical portion of the first portion of (268), measured from the MFS to the upper parallel portion of the first portion of (268)) to the pair of second throat height sidewalls (vertical portion of the second portion of (268), measured from the MFS to the upper parallel portion of the second portion of (268), on both sides of pole (280), as seen in Fig. 14D).
However, as per claim 4, Yang et al. (US 9,711,168 B1) remains silent with respect to wherein the connection sidewalls are adjoined to the first throat height sidewall at a respective edge at an angle in a range from 20 degrees to 70 degrees.  
Liu et al. (US 8,792,208 B1), however, expressly teaches such a claimed range. More concretely, Liu et al. (US 8,792,208 B1) discloses an analogous magnetic recording head (e.g., see Fig. 11) in the same field of endeavor as Yang et al. (US 9,711,168 B1), wherein the corresponding connection sidewalls of the side shields (the inclined portion of side shields, between TH1''' and TH2''' as seen in Fig. 11), are provided at an angle α''' in the claimed range of "from 20 degrees to 70 degrees." See, e.g., col. 4, ll. 27-31 of Liu et al. (US 8,792,208 B1).
Given the express teachings and motivations, as espoused by Liu et al. (US 8,792,208 B1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the connection sidewalls of Yang et al. (US 9,711,168 B1), which are adjoined to the first throat height sidewall at a respective edge at an angle in a range from 20 degrees to 70 degrees, in the manner as taught by Liu et al. (US 8,792,208 B1), in order to overcome prior art problems of overwrite loss, significantly reduced write fields, by selecting the connection sidewall angle of the side shields without necessitating the removal of the side shields, which are provided to "prevent adjacent track interference and to mitigate wide track erasure that may be associated with a smaller side shield throat height." See col. 1, ll. 26-37 of Liu et al. (US 8,792,208 B1).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,460,750 B1 in view of Yang et al. (US 9,711,168 B1). 
As per claim 1 of the instant application (from which claims 6-10 ultimately depend), U.S. Patent No. 10,460,750 B1 claims a magnetic recording head having an air bearing surface (ABS), comprising: a main pole; a side shield laterally spaced from the main pole by a first side gap and a second side gap; an electrically conductive non-magnetic gap material layer (located in the first side gap between the main pole and the side shield); and a dielectric spacer layer disposed between the main pole and the side shield in the second side gap - see claim 1 of U.S. Patent No. 10,460,750 B1.
As per claim 6 of the instant application, U.S. Patent No. 10,460,750 B1 further claims a dielectric non-magnetic gap material matrix disposed between the main pole and the side shield in the second side gap - see claim 1 of U.S. Patent No. 10,460,750 B1.
As per claim 7 of the instant application, U.S. Patent No. 10,460,750 B1 further claims wherein the dielectric layer comprises a conformal dielectric spacer layer that comprises a material that is different in composition from the dielectric non-magnetic gap material matrix see claim 2 of U.S. Patent No. 10,460,750 B1.
As per claim 8 of the instant application, U.S. Patent No. 10,460,750 B1 further claims wherein: the conformal dielectric spacer layer comprises silicon oxide; and the dielectric non-magnetic gap material matrix comprises aluminum oxide - see claim 3 of U.S. Patent No. 10,460,750 B1.
As per claim 9 of the instant application, U.S. Patent No. 10,460,750 B1 further claims wherein the conformal dielectric spacer layer is located adjacent to the side shield in the second gap; and the dielectric non-magnetic gap material matrix is located between the conformal dielectric spacer and the electrically conductive non-magnetic gap material layer in the second gap - see claim 1 and/or claim 9 of U.S. Patent No. 10,460,750 B1.
As per claim 10 of the instant application, U.S. Patent No. 10,460,750 B1 further claims further comprising: a leading-edge plate located on a side of the main pole and having a planar interface with a planar portion of the conformal dielectric spacer layer within a two-dimensional plane that is perpendicular to the ABS; and a seed layer located between the side shield and the leading-edge plate, and having an extent that is bounded by the conformal dielectric spacer layer and the ABS, wherein the conformal dielectric spacer layer further comprises a sidewall portion that extends along directions that are perpendicular to the planar interface between the leading-edge plate and the planar portion of the conformal dielectric spacer layer, and wherein the conformal dielectric spacer layer contains a recess region through which the electrically conductive non- magnetic gap material and the main pole extend toward the ABS - see claim 1 and/or claim 10 of U.S. Patent No. 10,460,750 B1.
As per claim 1 of the instant application, however, claim 1 of U.S. Patent No. 10,460,750 B1 does not claim: wherein: a first portion of the side shield is located between a second portion of the side shield and the ABS; a straight first throat height sidewall of the side shield is parallel to the ABS and is laterally offset from the ABS by a first throat height; the first throat height sidewall is located between the first and the second portions of the side shield; [[and]] a pair of second throat height sidewalls of the side shield are parallel to the ABS and are laterally offset from the ABS by a second throat height which is greater than the first throat height, only the electrically conductive non-magnetic gap material layer is located in the first side gap between the main pole and the first portion of the side shield; and the electrically conductive non-magnetic gap material layer and the dielectric layer are located in the second side gap between the main pole and the second portion of the side shield.
Such features, however, are known in the art.
As just on example, as per claim 1, Yang et al. (US 9,711,168 B1) discloses a magnetic recording head (e.g., 250 - see Figs. 14A-14D) having air bearing surface (ABS - e.g., MFS Location), comprising: a main pole (e.g., 280); a side shield (e.g., 268) laterally spaced from the main pole (280) by a first side gap (e.g., gap (278) i.e., between pole (280) and side shield (268), filled in by (278), as depicted in Fig. 14D) and a second side gap (e.g., gap (278/262) i.e., between pole (280) and upper portion of side shield (268), away from the MFS Location, filled in by (278) and (262), as depicted in Fig. 14D), an electrically conductive non-magnetic gap material layer (e.g., 278 - Ru - see, inter alia, col. 6, ll. 17-30); and a dielectric layer (e.g., 262 - see, inter alia, col. 6, l. 13), wherein: a first portion of the side shield (e.g., see Fig. 14D - portion of shield (268) closest to the pole (268), and the upper portion of which is parallel to the MFS) is located between a second portion of the side shield (e.g., see Fig. 14D - portion of shield (268) distal to the pole (268), which includes a slanted portion at an acute angle to the MFS and the upper portion of which, then becomes parallel to the MFS) and the ABS; a straight first throat height sidewall (e.g., see Fig. 14D, which is the upper portion (parallel to the MFS) of the aforementioned first portion of side shield) of the side shield is parallel to the ABS and is laterally offset from the ABS by a first throat height (vertical height of the first portion of (268), prior to the slanted portion of (268) - see Fig. 14D); the first throat height sidewall is located between the first and the second portions of the side shield (268); a pair of second throat height sidewalls (e.g., see Fig. 14D, which is the upper portion (parallel to the MFS) of the aforementioned second portion of side shield) of the side shield are parallel to the ABS and are laterally offset from the ABS by a second throat height (vertical height of the second portion of (268), after the slanted portions of (268) - see Fig. 14D) which is greater than the first throat height (see Fig. 14D), only the electrically conductive non-magnetic gap material layer (278) is located in the first side gap between the main pole (280) and the first portion of the side shield (see Figs. 14B and 14D); and the electrically conductive non-magnetic gap material layer (278) and the dielectric layer (262) are located in the second side gap between the main pole (280) and the second portion of the side shield (e.g., see Figs. 14C and 14D.
Given the express teachings and motivations, as espoused by Yang et al. (US 9,711,168 B1), it would have been obvious to one of ordinary skill in the art to provide the features of the claimed invention of U.S. Patent No. 10,460,750 B1 with the well-known features as disclosed by Yang et al. (US 9,711,168 B1) (and as set forth in claim 1 of the instant application), in order to provide  before the effective filing date of the claimed invention, to provide " a system and method for improving the performance of a magnetic recording write apparatus" (e.g., see col. 1, ll. 29-31 of Yang et al. (US 9,711,168 B1)) utilizing the features of claim 1, as taught by Yang et al. (US 9,711,168 B1).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688